DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-22 are pending.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/25/20 has been entered.
Please note that the present application is being examined by a new Examiner.
Claim Rejections - 35 USC § 112(b)/second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-22 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites that the B ingredient does not comprise formic acid.  It is unclear if this means that formic acid is precluded from the entire composition or if formic acid is allowed within the claimed scope but cannot qualify for the B ingredient limitation (i.e., the composition may include formic acid as long as another ingredient in the composition meets the B component limitation).
The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and therefore include the same indefiniteness issue(s) via their dependency.  
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (U.S. 6,096,393) in view of Vittoria et al. (WO 2010/016034) in view of Koehnke (U.S. 2016-0237271).
Regarding claims 1-22, Ikeda teaches a resin composition for forming a gas barrier layer having an overlapping thickness in a multilayer molded packaging film with another thermoplastic layer (as in claims 3-8, col. 3, lines 30-55) wherein the resin composition comprises polymethallyl alcohol comprising 80-100mol% of methallyl alcohol repeating units (see abstract, col. 4, lines 5-15, overlapping the claimed range) that provides superior gas barrier properties, clarity, and melt moldability and may be used in food packaging (col. 8, lines 45-55).  
Ikeda also calls for additives to be added to the resin (col. 7, lines 65-70) but does not disclose sodium or acetate ingredients.  However, Vittoria is also directed to resin compositions that are useful in food packaging (see abstract) and teaches that sodium acetate may be included as antimicrobic preservatives in the resin composition (page 7) at 0.1-40wt% of the polymer matrix (page 14) in order to impart the antimicrobic preservative functionality to the food being preserved.  Thus, it would have been obvious to have used the sodium acetate antimicrobic preservatives in the resin composition of Ikeda in order to impart the antimicrobic preservative functionality to the food being preserved as taught by Vittoria.  
Sodium acetate inherently has the formula C2H3NaO2 and has a MW of about 82.  Sodium is an alkali metal as in claims 20 and acetate inherently is an anion of acetic acid having a pKa value overlapping the claimed range.   As explained above, in modified Ikeda, sodium acetate may be included at, e.g., 0.1wt% relative to 99.9wt% of the polymethallyl alcohol polymer, which corresponds to 0.001g of sodium acetate per 1 gram of polymethallyl alcohol polymer.  0.001g of sodium acetate corresponds 12 micromols (using the 82 MW) and this corresponds to 12 micromols of sodium and acetate each because sodium and acetate are at a 1:1 molar ratio in sodium acetate.  The above amount falls within the ranges of claims 1, 2, 15-16 and 21-22 and therefore the broader amount of sodium acetate in the prior art overlaps these ranges.
There is no formic acid or transition metal ion required in modified Ikeda (as in claims 17-19).
Ikeda teaches that the gas barrier film formed of the above resin composition may be formed by melt molding, solution molding, or extruding into a solvent (col. 9, lines 60-65).  All these processes would involve mixing the resin with the various additives (e.g., with the claimed B and C components, as in claim 9) in the overall gas barrier film material, with melt molding resulting in the mixing being a dry blending process (as in claim 13, “dry blending” being interpreted as mixing without a solvent), with solvent molding resulting in all the ingredients (including B and C) being combined in a solvent (liquid) (as in claim 10 and 12), and with the extrusion into a solvent resulting in the molten resin being mixed with a liquid (the solvent) that contains the B and C ingredients (i.e., the solvent would contain all the ingredients in the gas barrier material) when the molten resin material enters the solvent after the extuder (as in claims 11 and 14).  
In addition and as an alternative to the extrusion into a solvent process of Ikeda reading on claims 11 and 14, Kohnke is also directed to methods of mixing additives with a thermoplastic extrusion resin for packaging (see abstract, [0041]) and teaches that the additives first may be mixed/extruded with a thermoplastic resin and formed into pellets and then those masterbatch pellets may be mixed/extruded with the same thermoplastic resin (molten) as a carrier when extruding/molding the final product to allow for efficient and consistent blending of additives into the thermoplastic resin ([0005], [0014], [0016], [0024], [0036]).  Thus, it would have been obvious to have used the masterbatch technique taught by Kohnke for the additives used in the extrusion molding process of modified Ikeda by first forming masterbatch pellets of the additives (e.g., the B and C ingredients) with the polymethallyl alcohol resin and then adding those masterbatch pellets to the pure polymethallyl alcohol resin during extrusion (which melts all the pellets) to achieve efficient and consistent blending of the additive into the polymethallyl alcohol resin as taught by Kohnke.  Such a process would include mixing the molten (liquid) masterbatch material (including the B and C ingredients) with the molten (liquid) polymethallyl alcohol resin in the extruder, as in claims 11 and 14.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 16-18 of copending Application No. 15/538,296. Although the claims at issue are not identical, the copending claims including embodiments that fall within/overlap the scope of the present claims in terms of the type and amount of ingredients.

Response to Arguments
Applicant’s remarks are moot in light of the new grounds of rejection.  Remarks which are still deemed relevant are addressed below and are not persuasive.
Applicant argues unexpected results, but the claims are not commensurate in scope with the cited data in terms of the type and amount of ingredients within the claimed scope compared to the much narrower type and amount of ingredients in the cited examples.
Applicant argues that the copending application in the double patenting rejection does not preclude formic acid, but the claims of the copending application allow for acids other than formic acid and therefore overlap and fall within the presently claimed scope.  The rejection is therefore maintained.


Conclusion
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787